Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00620-CV

                                            Kathy WELCH,
                                               Appellant

                                                   v.

                                       Gerardo Javier ALONSO,
                                               Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2016CV04591
                              Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 1, 2017

DISMISSED

           Appellant Kathy Welch filed a letter brief that was materially deficient in that it did not

identify any issues or points presented for review, did not contain any citations to the record in

support of the facts asserted, and did not contain any citations to or discussion of any authority in

support of the arguments made. See Tex. R. App. P. 38.1(d), (f), (g), (i). On January 24, 2017,

we ordered appellant to file an amended brief, correcting the deficiencies, by February 8, 2017.

Our order advised Welch the appeal could be dismissed if she failed to timely file a brief that

complied with our order.
                                                                                  04-16-00620-CV


       Welch has not filed an amended brief or any other response to our January 24 order, and

appellee has filed a motion to dismiss the appeal. We grant appellee’s motion and we dismiss this

appeal. See Tex. R. App. P. 38.8(a), 42.3(b), (c).


                                                 PER CURIAM




                                               -2-